

Exhibit 10.1
EMPLOYMENT AGREEMENT


THIS AGREEMENT, dated effective as of January 1, 2000, is by and between
Meridian Occupational Healthcare Associates, Inc., a Delaware business
corporation (“Employer”), and E. Stuart Clark (“Employee”).


1.
EMPLOYMENT. Employer hereby employs Employee and Employee hereby accepts
employment with Employer upon the terms and conditions set forth in this
Agreement.



2.
TERM. The term of this Agreement shall commence as of the date hereof, and shall
continue for a period of two (2) years (the “Term”) unless sooner terminated
pursuant to Paragraph 6 hereof. This Agreement shall be automatically renewed
for one (1) year periods unless at least one hundred eighty (180) days before
the second and all subsequent anniversary dates of this Agreement either party
gives notice in writing to the other of its election not to extend the Term.



3.
DUTIES. Employee shall serve as Vice President of Sales and Marketing. Employee
agrees to devote his/her entire working time, energy and skills, and to the best
of his/her ability, carry out the duties and responsibilities, commensurate with
the foregoing title, reasonably requested of him/her. Notwithstanding the
foregoing, Employee shall be permitted to continue non-competitive outside
business activities such as service on charitable boards, corporate boards and
volunteer activities, approved by the Board of Directors, its Compensation
Committee or an authorized officer. The employee's services shall be based in
Nashville, Tennessee, although reasonable business travel may be required.

 
4.
COMPENSATION



(a) Annual Salary. Employee shall receive a salary of One Hundred Twelve
Thousand ($112,000) per year (“Annual Salary”), payable in regular installments
at such time and in such manner as other executive employees of Employer, but no
more frequently than bi-weekly. The Annual Salary will be reviewed by Employer
for potential upward adjustment at least once annually. Compensation adjustments
will be based on the results of a performance appraisal due annually. Any
determination to increase Employee’s Annual Salary shall be in the sole
discretion of the Board, its Compensation Committee, or an authorized officer.
Downward adjustment of Annual Salary may entitle Employee to terminate for Good
Reason to the extent provided, and with the consequences described, in Section
6.


(b) Bonuses. Employer may pay bonuses to Employee from time to time during the
term of this Agreement. Not less than once each year, the Board of Directors,
its Compensation Committee or an authorized officer will review whether to pay
Employee a bonus based upon his or her performance during the applicable year,
as well as Employer’s financial performance and condition. Payment of any such
bonuses shall be in the sole and absolute discretion of the Board of Directors,
its Compensation Committee or an authorized officer; provided that it is
intended that Employee shall participate in any bonus pool maintained by
Employer for executive employees.



--------------------------------------------------------------------------------


 
(c) Commissions. No commissions will be paid to Employee with respect to any
contracts entered into by Employer, any affiliate of Employer, or otherwise.
 
5.
FRINGE BENEFITS

 
(a) General. During the term hereof, Employee shall receive fringe benefits
including health, life and disability insurance, pension or retirement plan
participation, to the extent provided to executive officers of Employer
generally.


(b) Vacation. Employee shall be entitled to receive paid time off for vacation
and/or sick days in an annual amount not less than the greater of four weeks per
year or the amount provided for Employee under Employer's PTO policy as of the
effective date of this Agreement. Employee shall, in his or her reasonable
discretion with the reasonable approval of the Board, its Compensation
Committee, or an authorized officer, and subject to the general policies and
practices of Employer, determine the time and intervals of such vacation.
Notwithstanding the first sentence of this paragraph, any paid vacation that has
been accrued but not used as of December 31 of any year shall be deducted from
the maximum amount that may accrue during the following year, so that at no time
will any Employee have accrued more than the maximum amount set forth in the
first sentence of this paragraph, unless such continued accrual is approved by
the Board, its Compensation Committee, or an authorized officer.


(c) Reimbursement for Reasonable Business Expenses. Employer shall, within its
general policies and practices (including without limitation the requirement of
reasonable documentation), reimburse Employee for reasonable business expenses
incurred by him or her in connection with the performance of her duties pursuant
to this Agreement, including, but not limited to, travel expenses and other
reasonable business expenses.
 
6.
TERMINATION

 
(a) Death. If Employee shall die during the Term, this Agreement shall
terminate, except that Employee’s legal representatives shall be entitled to
receive the Annual Salary and any accrued but unused vacation pay to the last
day of the month in which Employee’s death occurs.


(b) Disability. If Employee shall suffer permanent or long term disability
during the Term, this Agreement shall terminate, except that Employee shall be
entitled to receive the Annual Salary and any accrued but unused vacation pay to
the earlier of (a) the last day of the month in which Employee first becomes
eligible for reimbursement under any long term disability insurance policy then
maintained by the Employer for the benefit of Employee (the "Insurance Policy"),
or (b) 180 days following the occurrence of such permanent or long term
disability. Permanent or long term disability shall be defined in the same
manner as under the Insurance Policy, if any, or, if no Insurance Policy exists,
shall mean such disability as shall prevent Employee from performing his or her
duties hereunder for a period in excess of 90 days.
 
2

--------------------------------------------------------------------------------


 

 
(c) Other Early Termination. Notwithstanding any other provision herein to the
contrary, Employer may terminate Employee’s employment hereunder with cause or
without cause by written notice to Employee at any time specifying the date of
termination. If Employer terminates Employee without cause or if Employee
terminates his or her employment hereunder with Good Reason as defined below,
Employee shall be entitled to receive and Employer shall be obligated to pay, as
severance: (i) an amount equal to twelve (12) months of Employee’s then current
Annual Salary payable in monthly installments; (ii) continuation at Employer’s
expense for twelve (12) months of group health insurance. Employee’s employment
by Employer shall be deemed to have been terminated for cause if terminated for
any of the following reasons, each of which shall be “cause” for termination of
Employee’s employment: (i) Employee’s willful failure to comply with this
Agreement or perform his or her duties hereunder in any material respect,
provided that Employee shall have been given ten days' written notice of such
failure and an opportunity to cure; or (ii) Employee’s commission of a material
act of dishonesty related to performance of his or her duties or to Employer's
affairs, or an act of fraud, embezzlement or any crime classed as a felony under
applicable law. Employee will be deemed to have terminated his or her employment
hereunder with Good Reason if he or she terminates his or her employment within
thirty (30) days after: (i) a diminution in Employee’s Annual Salary of more
than five percent (5%); (ii) Employee’s relocation by Employer to a place of
work more than thirty (30) miles from Employee’s previous place of work, or
(iii) a material diminution, without Employee's consent, in Employee's title or
responsibilities as compared to those described in Section 3.
 
7.
RESTRICTIVE COVENANTS



(a) Confidentiality. Employee agrees to keep secret and retain in the strictest
confidence, all confidential matters of Employer, including, without limitation,
trade secrets, “know-how”, provider lists, customer lists, pricing policies,
utilization review and quality management protocols, operational methods and
other business affairs and plans of Employer and its affiliates and
subsidiaries, and not to disclose such information to anyone outside of the
Employer, except in the course of performing his or her duties hereunder or with
Employer’s express written consent. Upon termination of employment with
Employer, or at any time the Employer may so request, Employee agrees to deliver
promptly to the Employer all memoranda, notes, records, manuals, and other
documents (and all copies hereof) relating to the Employer’s business and all
property associated therewith, which Employee may then possess or have under his
or her control.


(b) Non-Competition. Employee agrees that during the Term, and for a period of
six (6) months after termination or expiration of the Term for any reason,
Employee shall not serve as proprietor, partner, employee, stockholder,
principal, agent, consultant, director, or officer, or in any other capacity
participate, engage or have a financial or other interest in, any business which
is a Direct Competitor of Employer. The term “Direct Competitor” as used herein
shall mean any person or entity which is engaged in, or is about to become
engaged in, the development or operation of an entity or business similar to
Employer, or which provides services similar to those offered by Employer in any
state in which Employer or any of its subsidiaries or affiliates conducts
business activities or plans to conduct business activities as described above
during the Term or at the time of the termination thereof. This paragraph shall
not preclude Employee from accepting employment or otherwise establishing a
consulting or financial relationship with a health maintenance organization,
insurance company or other third party payer of health benefits so long as
Employee is not involved in the management, development, or operation of
occupational health or primary care facilities or programs, or other lines of
business in which Employer is engaged at the time of termination of Employee’s
employment hereunder. For purposes of this Paragraph, the ownership of an
interest constituting not more than one percent (1%) of the outstanding debt or
equity in a corporation whose shares are traded in a recognized stock exchange
or traded in an over-the-counter market, even though the corporation may be a
Direct Competitor, shall not be deemed financial interest or participation in a
Direct Competitor.
 
 
3

--------------------------------------------------------------------------------



 
(c) Non-Solicitation. Employee agrees that for a period of one (1) year
beginning on the date of termination of Employee’s employment with Employer, for
any reason, he or she shall not directly or indirectly, either individually or
as an employee, agent, partner, shareholder, consultant or in any other
capacity: (i) solicit or attempt to solicit or influence any employee of
Employer or employee or physician independent contractor of any affiliate or
subsidiary of Employer, or successor or assign thereof, to perform any services
whatsoever for any business which is a Direct Competitor; or (ii) call upon any
person or entities having business relationships with Employer or any of
Employer’s affiliates or subsidiaries, or any successor or assign thereof, with
a view to inducing such person or entities to cease doing business with
Employer, its affiliates or subsidiaries, or any successor or assign thereof.


(d) Remedies. If the Employee commits a breach, or threatens to commit a breach,
of any of the provisions of this Paragraph 7, Employer’s rights and remedies
shall include, but are not limited to, the following:



 
(i)
the right and remedy to have the provisions of this Agreement specifically
enforced by any court of competent jurisdiction, it being acknowledged that any
such breach or threatened breach shall cause irreparable injury to the Employer,
and that money damages shall not provide an adequate remedy to Employer; and

 

 
(ii)
the right and remedy to require Employee to account for any and pay over to
Employer all compensation, profits, monies, accruals, or other benefits derived
or received by him or her as a result of any transactions constituting a breach
of any of the provisions of this Paragraph 7, and the Employee hereby agrees to
account for and pay over such amounts to Employer.




   
Each of the rights and remedies enumerated above shall be independent of the
other and shall be severally enforceable, and all such rights and remedies shall
be in addition to, and not in lieu of, any other rights and remedies available
to Employer under law or in equity.



(e) Construction. If any of the covenants contained in this Paragraph 7, or any
part thereof, hereafter is construed to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants, which shall be
given full effect, without regard to the invalid portions. If any of the
covenants contained in this Paragraph 7, or any part thereof, is held to be
unenforceable because of the duration of such provision or the areas covered
thereby, the parties agree that the court making such determination shall have
the power to reduce the duration and/or the area of such provision, and, in its
reduced form, said provision shall then be enforceable.
 
 
4

--------------------------------------------------------------------------------



 
8.
WAIVER. The failure of either party to insist, in any one or more instances,
upon the performance of the terms or conditions of this Agreement shall not be
construed as a waiver or relinquishment of any right granted hereunder or of the
future performance of any such term, covenant, or condition.



9.
INDEMNIFICATION. Employer hereby indemnifies and holds harmless Employee from
any and all liability, loss, damage, claim or expense of any kind incurred by
Employee, including costs and reasonable attorney’s fees, arising from or
related to Employee’s good faith performance of his or her duties hereunder. The
indemnifications of this Paragraph 9 shall survive the termination of this
Agreement.



10.
NOTICES. All notices, requests, demands and other communications hereunder shall
be in writing and shall be delivered personally, or by overnight delivery
services, or sent by registered or certified mail, return receipt requested,
first-class postage prepaid and properly addressed as follows:






 
If to Employer:
Meridian Occupational Healthcare Associates, Inc.
   
20 Burton Hills Boulevard - Suite 200
   
Nashville, TN 37215
   
Attn: Human Resources Director



 
If to Employee:
__________________________________
   
__________________________________
   
__________________________________



11.
AMENDMENT. This Agreement may be amended only by an agreement in writing signed
by the Employer and Employee.



12.
GOVERNING LAW. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.



13.
ASSIGNMENT; SUCCESSORS AND ASSIGNS. The rights and obligations of Employee may
not be delegated or assigned except as specifically set forth in this Agreement,
and except for normal and customary delegations of responsibilities to
subordinate officers or employees of Employer. This Agreement shall be binding
upon and inure to the benefit of and shall be enforceable by employer and its
respective successors and assigns, and employee, his or her heirs, beneficiaries
and legal representatives.


 



5

--------------------------------------------------------------------------------



 
14.
ENTIRE AGREEMENT. This Agreement contains the entire Agreement of the parties
with respect to Employee’s employment by Employer and this Agreement supersedes
any prior Agreements between them, whether oral or written.

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of January 1, 2000.



MERIDIAN OCCUPATIONAL HEALTHCARE ASSOCIATES, INC.






By:
/s/ Shannon Wolcott
       
Date:
1-21-2000
                   
Employee:
E. Stuart Clark
 
(print)
   
/s/ E. Stuart Clark                  
 
(signature)



6


--------------------------------------------------------------------------------